11 bB-o~
                                                                      /



                                                                RECEIVED IN
                         wRIT No. Wk'-17    lol3 -o2.     COURT OF CRIMINAL APPEALS
                                           1

EX PARTE                                      IN THE TEXAS
                                                                 'JAN 03 2015
                                             COURT OF

ALEJANDRO ORONA                              CRIMINAL APPE~~~~ Acosta, Clerk


                  MOTION FOR EVIDENTIARY HEARING


   Comes Now Alejandro Orona, the Applicant, pro se and respect-

fully moves this Honorable Court for evidentiary hearing pursuant

to T.c.c.P. art. 11.07 Sec 3.(d), governing T.c.c.P. art. 11.07

proceedings. Applicant filed his 11.07 application and moved

for evidentiary hearing and the District Court denied. Due

Process affords a habeas corpus petitioner the right to a fair

opportunity in state court to discover and present potentially

exculpatory evidence that was not contained in the record on

direct appeal. see District Attorney's Office v. Osbourne,557

u.s. 52(2009).
   In Ex parte Franklin,72 s.w. 3d 67l(Tx.cr.App.2002), the

Texas Court of Criminal Appeals held that, before a habeas

petitioner is entitled to a hearing, the applicant must make

a claim that, if true, establishes .affirmative evidence of

his innocence. Then, at the hearing, the trial judge assesses

the witnesses credibility, examines the "newly discovered ev-

idence,~ and determines whether that "new" evidence, when bal-
anced against the "old'' inculpatory evidence, unquestionably


                                                        This do.cument contains some
                                                        pages that are of poor quality
                                                        at the time of imaging.


                                  1
establishes the applicant's innocence. Id.

   In denying the applicant's application for a writ of habeas

corpus the court failed t6 hold a hearing. The newly discovered

evidence was affidavits from eye witnesses who have seen Scott

Sartain alive and well since the state alleged that applicant

had murdered him. Applicant has in fact made ~ claim that if

true, establishes affirmative evidence of his innocence. The

trial courts findings are unsupported by sufficient evidence,

see Wiggins v. Smith,539    u.s.   510(2003), and the process em-

played by the trial court was. defective. see Valdez v. Cockrell,

274 ~.3d 941(5th Cir.2001). The court did not hold a live hear-

ing to Judge witness credibility and their certainty of iden-

tification. Also Applicant did not file a substantive innocence

claim, but a procedural one. The trial court· .ut material issues

of fact in dispute.

   WHEREFORE, premises considered, Alejandro arona, the app-

licant respectfully moves for appointment of counsel and an

evidentiary hearing. This court has ordered evidentiary hearing

in cases with   ~imilar   circumstances to see that justice is

served.

                                      Respectfully submitted,

                                     ~~rfhm"i
                                     ALE ANDRO ORONA, PRO    SE
                                      TDCJ-ID# 1573738
                                      Telford unit
                                      3899 Stat~ Hwy 98
                                      New Boston, Tx 75570




                                      2
                        CERTIFICATE OF SERVICE

   The undersigned hereby   c~rtifies   that a copy of the fore-

going was mailed, postage prepaid, this    20+1?    day of   Occ.cm!:xc
2014, to Joe Shannon,JR., District Attorney, Tarrant County,

Texas, Tim Curry·criminal Justice Center, 401      w.   Belknap, Fort

Worth, Tx 76196-0201.




                                   3
EXHIBIT
rr ~-·,-
       1
           i
                                                              AFFIDAVIT


                     Before me, the undersigned notary, on the 18th day of August 2014,
               personally appeared Eddie Frankum (Affiant), a person whose identity is known to
               me. After I administered the below listed oath to the Affiant, upon his oath, he
               said:

                     My name is Eddie Frankum and I have no legal disabilities preventing me
               from making this affidavit. My address is 4230 LBJ Freeway, #330, Dallas, TX
               75244 and my phone number is 214-638-0345. I have never been convicted of a
               felony or a crime of moral turpitude. I am over the age of 21 and I have personal
               knowledge of all statements contained in this affidavit.

                      Since December 2005, I have been employed as the President/Owner of
               HALO Protection Services, Inc. (HALO), a licensed private investigations firm
               that specializes in criminal d~fense and po~t-conyiction prilllinal investigations as
               well as Voir Dire/trial support~ Civil rights violations and police·procedure/ and
               accountability cases. HALo,a Texas CorJ)o:ra;tioriiq good standing, i~ licensed·
               through the Texas Dep~mfmt of Public Safety and ·our license number is A13359.

                      I first became licensed as a .Texas Peac~ Officer through the Texas.
               Cominission on Law' Enforceine;nt Officer ~~dards and Education (tC~EO~E) in
               1996. I hold the Basic. Intermediate and' Advailce.d Texas Peace Officer's . · '
                              as
               Certifications. well ~s the Instructor and F.irearins Instruct~r Certifications~ ~ll
               issued by TCLEOSE and I have completed.appro~imately 1,900 hotirs of
               TCLEOSE approved.law enforcement training· credits.
                                                                           •                       ,,,         l           -.



                     I have attended Eastfield and Rio Salado Community Colleges (Law
               Enforcement Technoiogy) and I graduat~d        the Bill Blackwood Law ·             from.
               EnforceJl1ent Management Institute ofTe~as (Sam H~mston State University).
                                     .        '                    .                                   '                                              .                 '

                                                  • • ;   •   '.   •   •       .   r       ,   •   •       • • •-      1 : '" .      . .   , . -..         .:   J   ,       ; ' •   '   •   ~   • '•

                      My career in l~w eriforcernent.,inch1ded assignments a,s Police Qfficer in the
               Patrol Division, Sergeant in the Patrol Division,'Lieutenant in.Patror and Internal·
               Affairs Divisions, Capt~n in the Internal Affairs Division and fina}\y Chief of
               Police.    ·                ·:                 ·-         ·· · · · ·· ·· ·
                                        . ' . ..
                                         ·~           ·' . .                           ;            ...
                                                                                                   .~-                                           ..   j_




                    . As a Police Officer whi~e assigned to the Patrol Division I. wa; ~~i~e<J tp
               work patrol, traffic enforcement (including DWJ enforcement).and accident' .
               investigation.                                    .. ;._                                                         ;:
                                                                                                                   ;   '




                                                                                                                                           ·'
                                                                                                                                                                                                  PageiorS
•i
                                                                               AFFIDAVIT


            My duties as a Lieutenant and Captain in the Internal Affairs Division were
     to investigate allegations of police misconduct and/or complaints made by citizens
     or other police officer against police officers.

           While performing my duties as a law enforcement officer I have been
     involved in many on-duty use of force and deadly force situations including an
     incident in which I was forced to use deadly force against an actor by shooting the
     actor with my firearm in order to protect third persons from the actor's threat of
     d~adly force.


            A great deal of my efforts while serving as· a Chief of Police was working
     with the Mayor and City Council members. I was charged with assessing the
     strategic needs of the entire police department and directing our resources towards
     meeting those needs. I was responsible for:a pro~arn thatreviewed~q.di:t;ec~ed
     specific law enforcement goal~ and' emp·~oyees for. p'fpdu,ctiy~ty arid use    '                                       '• • ~ _         1                 ,._    ~.             I_'       ·..- '                                                   • • ,'~              • ,          ' ,
                                                                                                                                                                                                                                                                                                          or··::': . -·· ..
                                                                                                                                                                                                                                                                                                          I,   o ',              , ,        ·                •   .:

     resources.

           I developed, published, implemented and eqsured compliapce.with
     department policy~ procedures and tra~irig ~d I ovei:~~w spedaiized .diyisions
     such as DWI enforcement, Investigations, InteJ.!la~.Affairs~ property sei¥e·s, ~aw ·
     enforcement officer hiring and field 'training::                                                                                              'I                ·. . . . . :                    '       ,                    -._             .. :       , ..        , '•'            ,                              .           · . . . •.
                                   .                                                .   ..                .     '                      '..                                            .          ~       ' ',_ '.             ·.          '                  .                            .                                                              .

           In my law enforcement career and as a Private Criminal Investigator I have
     worked countless high level felony cases inclq4ing: Capital M4fder (life and d~ath
     penalty),.Murder, IntoxicateO,M~sfa~gp.t~r ~d>\ss~~lt; Aggravated-Assault, ..
     Aggravated. Sexu·ar Assault, Aggrayated iGdiuipping~· Aggravated R9bbery, Iiljury
     to Child, B-urglary~. Theft,' Aggravated.Perjiliy, Possessio~anufactwing/Delivecy
     of Controlled Substanc~s, ; Engaging in .Orgapized Cri~in~fActi:vity, pffidar·
     Oppression, Terroristic Threat, DWi;:rvia.ny-Misdemeanor level'ca.Sesas well as
     Clemency related cases.
                               ,                           I       ;           _            _   . I   '                 '             ,      ,             ~          ,.                   '             ~       '   4
                                                                                                                                                                                                                          •                   '     '        ,       ,       ,                    •   ,         '
                                                                                                                                                                                      1


        . I have investigated thousands ofcases whiqh inv;olved making probable
     cause determinations related to iriitial <ietentfon,' ~est, s~arch' arid seiiure cases
     and I am vf;ry familiar with the requireme~ts ~f asse~smg probable·~~use and:
     procedural and legal requirements for ·secUring arrest and search warrants.
                   .   '   ,           '    •'   •     •       I       ,   -   •.       ;       ,     .   ~         .       ~        ':",        ':.       '   • '    •    ' '   •               '       '                         • ,'       •         't       •                 ·.•'       •                              •                  •


           I am· a member oftlie TexaS CriminalDefense La'Wyer'sAssociation and I
     am a former Meijlber· oJ $,e Proir~:.f\4yis~fY. ·~9tWhi~ee fqr th.~ ~f:iminal J~stice
     Program at Westwood College. : _:: __ · -~~: :\ .. · . . : .;~ :· :~·::0:-. . ,.: -.. · .~"" .· ~ · ; .
                                                                                                                                                       -       -                                     . I.            ~.       •                                                                                         ..       ;


                                                                                                                                                                                                                                                                                   '      ',

                                                                                                                                ..                                                                                                                                                                                  ·'·                ..           i
                                                                                                                                                                                                                                                                                       . ..
                                                                                                                                                                                                                                                                                                                                                                  s
                                                                                                                                      ~­


                                                                                                              ....... l..-·-                                                                                                                                                                                        ~




                                           '.        'l"                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                             , . . . ,-
                                                                                                                                                                                                                                                                              '···        ,..             ' . .
                                                                                                                                                                                                                                                                                                                        ··'l
                                                                                                                                                                                                                                                                                                                             Page_~ of_
                                                                                                                                                                                                                                                                                                                                       .        -"      .,
                                                                                                                                                                                                                                                                                                                                                         .'.
                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                 .....
•
I
                                                                                                                                                                                                                                                                                                                                                 ,


                                                                                                        AFFIDAVIT


            I am considered an "Expert" in the field of Investigations with the Texas
    Criminal Defense Lawyer's Association and I continue to be highly sought after by
    criminal defense lawyers as well as individuals across the state of Texas who are
    involved in a criminal defense or post-conviction situations in order that I may
    assist them by conducting criminal investigations and provide expert testimony in
    their respective cases.

          On or about January 26,2009, HALO was court appointed to investigate the
    Tarrant County Murder case (cause# 1169559R) against Kelly Munn. Attorneys
    Katheryn Haywood and Gilbert Russell Rowe were the defense attorneys
    appointed to the case.         :' . ·                                                                                      .!·          ·-                            ·                  ·.- ·




          On September 28,2009, Mr. Munn was convicted ofMurder and Engaging
    in Organized Criminal Activity.
                                                                                                                  '         '        .
                                                                                               .                                                                                                                                         .                                                                                 .

          HALO was paid in full for all.investigativ~ servi9e~ related t() ·our ..
    investigation
     .
                  into the·. charges
                               ..
                                     against Kelly
                                              ...
                                                                n~ outstandmg
                                                   MUrin. arid '·,!· . - . : . ·.. ·:..,•. .
                                                                                   -~-p~---
                                                                                             fees r~main.                                                          ~1.;,.                                                                                                                                          :·~.J.<~


                    f   •   '    ,   • I   ' •    ,                 , '
                                                                          0
                                                                                           ;    ,       • :       ! .-~ , · ,-_. . • ; ~                                             1                       • .' ' '               1'        • •'            ' '        :   ~'       •                 •     '    ' ,·        :   •,        '

          On November 18, 2011, HALO filed a smidl claims law suit against' Gilbert
    Russell Row.e regarding outstanding investigative fees related to two Tarrant
    County criminal cases that were both completely
             ''A            ·,                   •'~..:
                                                        unrelated
                                                              /-
                                                                         to the Kelly Munn lcase.
                                                              r. . ·:·.' J.~dil'   1
                                                                                       •     ' '.;
                                                                                               ::·,                   -=-                . • : • :__ , " , '              \                            ;.,:·            ;,.•{'/                                                             .'   _'     ':            l        ;   .'_/-


                                                                                                                          1
                                                                                                                                     i      '•'             :··:·:             ,_-               .._     ..                     :".                     :-        •.,·            .       ·:-:        i;l}                ..       ,--. . , . .

                                                                                                                                a
              .-.                                        •   . •,                  .                '         •        ·-. •



           On July 24~ 2012, HALO filed sinall claims ·_law suit ~g~inst attorney . · .
    Katheryn -Ha)rwood ~:egarding outstanding· investigative .fees' rehited to ·a Collin
    County criminal case· that was completely unrelated to the Kelly Munn case.
    HALO was finally paid fo:t:" investigatiye_fees relateq to, ~e-Collin Cqunty case_and
    the suit against Katheryn i:Ja)rwood was subsequently dismissed by HALo~:'·.-" '

          HALO never pursued litigatiqn against a~o~ey -~atheryn Haywood or
    Gilbert Russell Rowe n!garding outstandinginv~stigative fees orj the Kelly Munn
    case as the'State iridicated on page 10 (Refereri~i{# 21) mState's Prbpo'sed'         .'
    Memorandum, Find~g.ofFa~t ~d G<?nfl~s~~~ ~fLaw.... ·~· ·:. ;: ;. ,:           , .· ·-·
         .          .                             : ' .' . . '                .'               . :.               ~         : .- :· .                                   . .:: : ; . ' '· : .                                                       . .. .                         . i . i '~                      ...-: ; .             ;.
          Although HALO was.deriied pa)rpien(on linrelat~d cases ·worked m ·_
    conjunction with Attorneys Haywood and Rowe~ thos~'differeilc~s have"been'
    resolved and I dq not and_have.not h~rbpn~d any .p~;rso.t;1al bias ~gainst eit4er.
    Ha~ood or Rowe, HALO's. coilecti_qri_ etrorts :\¥~~~;a ~~tt~r of hu~il\~s~ .. ~ ;...
                                                                          '-.                                                                  :       ~;      ._ .oJ   i :0   I ,       ~   :    •    -..     (')          ,   t        ;, .,.'        t '\ ~ :·: , . '.                             ' t •        :: ~ ' • 0      i ~ •J                t


     .   Ori N~vember.o2,2oo9,              waslhir6d·by'MJm,~·tainily h~ b~d~f to         J-iAio
    conduct a post-convicti<?ri inv~stig~tiqn r.~.i~~edto_the Murder 9qhv1ction·ofKelly

                                                                                                                                                                                                                                              J,   -~

                                                                                                                                                   I        0 ·.;.
                                                                                                                                                                                                                                              '


                                                                                                                                                                                                                        •                ·,        I

                                                                                                                                                                                         "'.-·                       __ 1 • :•                     I         ·:      ;
'r
                                                                                                                  AFFIDAVIT


     Munn in Tarrant County in September 20q,9. The alleged victim in that murder
     case was Scott Sartain, a known homeless drifter and drug addict who is known to
     have ties to the Abilene, TX area.

           The November 2009 investigation was specifically related to Scott Sartain's
     former ties to the Abilene, TX area and extensive research was conducted prior to
     HALO's arrival in Abilene for the investigation efforts there.

              Some of that research revealed former addresses and possible alias names
       that Sartain may have used or was connected to. HALO's assignment was to travel
     · to Abilene, TX and locate and interView UnknoWn. individuals who may possess
       some knowledge or information related to /Sartain's history, known associates,
       known residences, possible alias names and current whereabouts.
            '       •   ~           '                :           :   ' '               ~.           '                 •   ~         'o       '   ''       ~        ~ ~, '>           •                    I       :         •   •              :           l                 ~               :       "';j '       0          •           '           '       •       '        I    : •        •    '               ,, '        '   •     •   '    ••   •




            During the .Abi~ene, TX investigatioidn Noyemqe:r; 2009, Imade c.on:tact. .
     with several witnesses who told me thefhad seen Scott Sartain in the Abilene, TX
     area after the time he was supposed to have been murdered by Kelly Munn, on or
     about September 06,2007. :        . . . . . . ·: -:~ .. . , . ,. . .. . .: , .. '·' , , : ..                         ,.




           .All interview~-c~rid~~t~q ~hil~    ~i~. ~s~·i~e~t: ~e~e· r~~oided. vi:a digit~l                                                          ,ori:
     recording and are still part of HALO's file for the Munn case.

            On November 1,6,' 2009, I cotiipr~~-ed the.report.~el~t~d to the Abiiene, TX
     investigation and have attached it to this affidavit: (See .Exhibit A.).~ ..
                                            •                                 .t
                                                                                       .
                                                                                       •                    • •   .            ·,        :            •                          '           ••• ·-                       .••             •        •                 • ~                             ' .          •                  .           '               •           • '




           .on S~ptemb~~l7, 2.01~, -~6 ;~~~;~~c~:-~~~~.h~ed.to ~oridtiet.ru/·
     investigation limited to attempting· to locate, interview and ascertain sworn
     affidavits from potential witnesses locateq in .or around the. Apilene, TX area, with
     whom I had interviewed in No~einb~~·.26()9,'wht)'tlien.told ipe they had,seen Scott
     Sartai~ in the Abilene,~ are·a._after ~~Jirhe~he: ~~s -~ilegedly rh~9~ied by..~ell~
     Munn. Before I made· contact with those putential \.vihiesses I review ·the. recorded
     interviews I made with the witnesses in November 2009.
                ,               .                   . . ·:.. . . .I ..                                                              ,                 ..                     . • . . ...... "                                                                                            :                        • • . . .. . '                                                                       .                  :.            .                  •   ·.
            On I< ebruary 18 & 2Q, ~o 13, I receiyed affidavits from Patricia Markham, ·
     Penny Culw~ll, Shelby Jones and Santiago Rodriguez, all of whom indicated in
     their respe~tive affidavits they remempere~ se~~ng Scott Sartain in_th~ Abilene, TX
     area after Sartain was. allegedly murdered
                                       .      . by .Kelly
                                                     .. .
                                                           Muml.. ., ..·. . . .
                                                             .                                                                                                                                                                                                                                       '                                                                   '
                                                                                                                                                      ''                     :.



            In m,y op~ni~n, ~e,four, witn~ss~s l~~t~c;lab9ve.are·9redible ~~tpes~.es. None
                                        •       ,        '                     •                '                                                •            '     '        •           •            \       ~           • '        ~.        J           •             •           I           I                      ,'       ,           l           l                               o                 •          '


     of these unrelated independent witness¢s_kno\V Kelly Murin, th~y have absolutely
      '                     '                                         '                                 •   '             o                      '                                            ~                             •   •         I,       •                 '           .                            '                                                                          '                     '      •




                                                                          •        I
                                                                                            i
                                                                                            •'
                                                                                                                                                      '           •.·· . .
                                                                                                                                                                                                  '                   '         •'                     '
                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                           .. Page4of_
                                                                                                                                                                                                                                                                                                                                                                                                                      .                           l.J          s
                                                                                                                                                                                                                                                                                                                                                                                             .j:                    I .....            :-..·.·.        ·•


                                                                                                                                                                                         ···.• l\"• .·•
                                                                                                                                                                                                                                                               ~   ~ l                                                : l
                                                                                                                                                                                                                                                                                                                                                                                                  .'   '•,
                                                                                                                                                                                                                                                                                                                                                                                                             . .



                                                                                                                            AFFIDAVIT


no knowledge of the events surrounding tlie disappearance of Scott Sartain and
they have absolutely no incentive to lie or make up stories regarding their
respective knowledge of Sartain's whereabouts or their respective sightings and/or
dealings with Sartain.

       To add to the witnesses credibility, at the time of my February 20, 2013
interview of witness Santiago Rodriguez, Rodriguez was (and still may be) a
coordinator at Abilene Regional Council on Alcohol & Drug Abuse which covered
thirty Texas counties.

       Witness Patricia Markham arlO her husband· Terry, operate the "Jubilee
House", located at 433 Reading Rd., Abilene, TX, which provides a substance
abuse recovery house with an environment conducive to recovery and good
citizenship for recovering addicts and alcoholics. .
                                                  I
                                                       . .. . ,     . ,. . .. _··.                               '-    '                                                    ,               •           I,              ~·        ~      i




      It is rriy opmion the four Abilene,      ~iiri~·ss. affid~vit~ refl~~t testimony .                                                                                Tk
they each s;tate th~y would. have· provided at Kelly Muntl.' s tnal had they· been
asked to do so~ which could have created reasonable doubt in the minds of the jury
members.
           .                  .           '           •            :-·          .             :      •.. '       ··:       ~     :          ~        '        \      .,.        ••• .•          ~            :;         • -              •• ;• • . '•            ..     :   ( ·:         ...     1           .: ...   ~               ..... •     •        ·~• .         ·-         .,


      I retain the right to.'amend, edit,' chalige ~~Jor revise niy,opinion ·at any .
time. I am· not a lawyer ail.d the opiriiori.s asserted 1n this affidavit ·are .the opfuions .
      an
of "Expert Investigator" and are not to be considered legal opinions and/or legal
advice.                             -~             ~                                                                                       • ·, ,...,,        :.    ·-· . • '1:.            '       ••             ·:


                                                                                                                                                                                                                                                             1
               ' '   :                                :          ••       '         . •                  :       '         - .       ."'                  I          , •        ~           .       ;'I           ':             .,! ~           ''!        '         ''I   ·, ''1      .'' ',           :        :   -       •'   ~ •,   -, '    ~    '         1             '1        •   '•



    . I understand I am providing this Affidavit of iny 9wri.Jree .will and accord
                                                                                                                      or
  •                       .          •,                                                              ~           "               , 1, ,                              , · ,          ,                   ~               , •           ·. , ( ·,'      1 •                     ·"' ·,_   ,.           .        • ,         ,                 l    , ,         _       ,         ,

and I have not been threatened. coerc.ed ii}tq signing 'this affidavit,· nor have I
been promised anything 1n exchange for executfug this affidavit. Prior to my
execution of this affidavit I raised my right hand and ~.olemnly swore the ~ . -
statements contained 'iri this affidavit are hue and ·'correct to the bes(of my ... '
knowled e         elief. . F ' :.. er~ Affiant sayeth riqt~ ... •( . ' : . : . . . ''
                                                                                •                            -                                  ',       ••            .'       •                             '              .     ''·                       •• •           J·.         • .                                                       ..        .. •




               •              " ·,            .           . . '.          . .             ,       .. '." I                       ,·· . .;                          ·".' ·.'                 ..                     • .. 1 '                           . '·' ·' . : . ..                      ,.. \           · · . -', ... :, ·. · •                         '1 .. ' /
SUBSCR!BED ANI? S:WORN t9befor~~ m~. <>P the l~th . .day."of Auglis(2014.'; to .
certify which. witne . . .hrul(f and'officiai seaL- . ' c . : :·,. ' •. ·c .... :.; 1.' -· '
·l;'~,~~;_;,=--··."                                                                                                                                                                             ·, · ....:. ,··;··:::•,~::.·.:-:·.· .. --~ . ··.~·: .•                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                              '.    :             ••




SIGNATURE OF NOTARY PUBLIC IN AND FOR THE STATE OF TEXAS
My Commission E.xpires: . ~?JS\ \'1 ·. . . . · SE · -
                                                                                              . -·                               <. ... , • ... •                                       1
                                                                                                                                                                                                             ·.. ~ ......;:. . :. :- ·: :1)±~~!ti.z.'e
                                                                                                                                                                                                              •          '··                 '        .'·         1           ·-                 •             '·.·                   •    ··~.'N:                             •              'StateefTnas
                                                                                                                                                                                                                                                                                                                                                                                                               •   • I

                                                                                                         • ·          1•                                                                            ,             • ,                            .,     • :      r              :        ••          ,       .1                    . :- -~OF                                             Expires:03·25·20H'
                                                            '.        '
                                                                                                                       .              ~.                            ..' ' . . ; '                                                                           ·. : .. >. :,                                                                 . ·. .                     Page                    5         orS
                     '-   ..                                                                                                         . ~!                                                                                          . .. . '. . . . ' .                                                                                                     ··,;
                                                                                                                                                                                               .-··
                                                                                                                                                                                               '




                                             ~~
        HALO PROTECTION SERVICES, INC.
                                     INVESTIGATIONS DMSION
                                            State license# A13359
                                      P.O. Box 180895, Dallas, TX 75218
                                             469-628-7535 -Office
                                              469-355-6400- Fax
                                          www.haloprotectionservices.eom




                      INVESTIGATION REPORT
                                 (Kelly Munn Post Conviction case)
                                                                                  !
                                                     -:_   ,•      ..             1        ...



To:                 Charlotte Youngquist - client- ·
                                                                                                                                                                         .' ;      ~   i
                                                                                                                                                                             ! '
From:
                                                                                                                     <.'
Date:               11/06/2009                             :··.1.                     ·..:       !.1




Re:                 Abilene investigation · .. -~-              ~.           · ·. ~ ... : · ·
                                                           ••            •             •     :.         • ~ •             .I .I   '



On November 02, 2009, HALO was hired by Client, Charlotte Youngquist, to conduct a
post-conviction follow-up investigation related to the mwder conviction of Kelly Munn
in Tarrant County in September 2009. The alleged victim ~ that murder case was Scott
Sartain, a kno~ homeless dJ:ifter and· drug a4dict who :is kno\vn to bav~ ties to the                                                                                                                 .. :
Abilene, TX area                             . -· .. ,. . . .· ... ·-.                                               '.       •   .   ~· ..!
                                                                                                                                                                                                       \



This portion of the investigation was specifically related to Scott Sartain's former ties to
the Abilene area and extensive research was conducted prior to HALO's arrival in
Abilene for the follow-up investigation efforts.                                                                                                                                                       ...
Some of that research revealed former addresSes and·possible alias names that Sartain
may have used or was connected to. HALO's assignment was to travel to Abilene, TX
and locate and interView unknown individuals who may possess some knowledge or
information related to Sartain's history, known associates, known residences, possible
alias names and· current whereabouts.

All interviews oonducted while on this assignment were recorded .vi&; digital·recording '·
and have already been transferred to HALO's electronic file related to· this investigation.
   .                         .              ~                                     '



I, HALO Investigator Eddie Frankum, conducted this investigation in its entirety and the
                                                                                                                                                                              ..                       .     .

following is my report:               ·

                                                                                                         .   ;            "··.           . ·..    ~.   .   . ..
                                                 I         ., •.     •        •                        .1.       '            7       ·•.· ·· '• . .          !
                                                                                                                                                                                       Page I of22
Murin, Kelly I HC-09-oi26 PC . · ·


                                                                                                                                               1,__               l'   .·'
                                                                                                                                                                                                                              '•
NOVEMBER 03. 2009


:(iC'/LiRD l{E.\'V!:'Dl'l\'JERi'!Ff!'
2102 AMY LYN, ABILENE, TX

I drove to a half-way house (an alcohol and/or drug addiction rehab residential assistance
home- for addicts) named the "180 House", located at 2102 AmyL~ Abilene, TX.

At the 180 House, I met and interviewed two men, Mr. Larry Garrett who stated he was
the manager of the 180 House and Mr. Richard Kennedy, the owner of the 180 House.

I told Mr. Garrett we were conducting a missing person investigation and showed him a
picture of Sartain. Mr. Garrett immediately recognized Sartain and asked ifhe (Sartain)
was the man who was supposed to have been murdered in the "Dallas" area

I told Mr. Garrett that Sartain was the person he referenced, but the location of the
alleged murder was in the Ft. Worth area, not Dallas.
                                                                                                                                                                                                                           ....
Mr. Garrett told me he had previously talked to another detective (presumable Det. Ford,                                                                                                                                   .....
                                                                                                                                                                                                                           . .:!:-;
                                                                                                                                                                                                                            ,,
Arlington PD) and gave thafdereetive a copy of Sartain's "card".

Mr. Garrett said he has not seen Sartaill in idong time/maybe years, but that ·Mr.
Kenn~y (owner of 180 House) would probably have more infonllation regardiiig-'
Sartain.                                        -                                               -
                                                                                  .r·           '1     :'           ''        l




Mr. .Garrett told me that while Sartain was staying at the '180 House, he "did alright",
until he (Sartain) went to work for a gas compressor company out of Midland, through
"Express Personnel", a temporary employriteirt:~ency.~ · .. '·. -·; .·:. : ·· -~ ... '·:. ,. _.-_: · '1
  0         ~.           "'·.·~-~-~ ~-~-
                                   ..           ·~          ~,              o<<o•.·:=·. .,,'·',~••:~···:·.~~-F.~:-:~.~:",;',,_·~
Mr. Garrett told me he ~d·told :sartain.that he (Galrett) aid' noffeel that.Sartain was
stable enough (regarding his battle with drug addiction) to leave the 180 House, but that
Sartain left anyway and n:iade some good moriey; bUt that Sarta.iri ended up relapsing and
returning to the 180 Hoilse·.-·· . · . · ·._ ;' · .:.;                              :~·.             I.·_;,


Mr. Garrett stated·Sartain ~ ari N.;\. span8or (Nareotic8 Anonynious) named Chailes'.l
Parks.                           ··            '·> .:· ·'
When asked how long addicts are allowed to stay at the 189 House, Mr. Garrett stated
they could_ stay theie forever ifthey :wanted to~ _but that he remembered ·Sartain came and
went 2-3 times.

I asked Mr. Garrett if I coUld have a·copy ofS.artain's "card'! and he. began look.iJ,lg · ,
through ~'large pile of cards. ·I offere_d to ass~st Mr. -Garrett in sorting·througli_ the cards
and I did locate Sartain's-"card";whicli is·a small white card with Sartain's contact and
indelltifying informaiion on one ~ide and"consent form" rules on the back of the card.
                                                                                        t   ~                   1    t ·,'          T:    •!    ~     •   :       ~    I,
                                                                                                                                                                                             . i' . -,.-_
                                                                                                                          t       ••       .....              '

                                                     ·.-*   r
                                                                                                                                  ( :.~
                                                                                                                                          ,.
                                                                                                                                               ·.·   ..               : ·•· ~-: '{ ·,.   '   •..   '   (   ''
                                                                .     !                                                                                                                                         -   .._:
                                                                                                                                                                                                           Pagc2of22
Mwm, Kelly I HC-09..0126 PC
                                        ·C\l\FIOE~·r    i:\L        f.\;l·O.t..:~·L\ _fi():\'!~V:O!{f..: fJl~O_Hp.-:-1·
                                        •   I                                                               •        '•            ,'
Because I have previously reviewed many documents that had Sartain's signature on
them, I immediately recognized Sartain's original signature on the "card". (I later                                                                                                                                                                                                                                                  ..
compared the signature to jail book-in reports and other legal documents and affirmed the
signatures were the same).

I asked Mr. Garrett for a copy of the "card" and he stated he would ask Mr. Kennedy if I
could have the original card.

Mr. Garrett then introduced me to Mr. Kennedy, the owner of the 180 House. Mr.                                                                                                                                                                                                                                                       ...
Kennedy stated that I could have the original eard and it was handed to me by Mr.
Garrett. (lbis card has been electronically scanned and is also part of HALO's electronic
                                                                                                                                                                                                                                                                                                                                     ..
file for this case. A copy of the card (front and back) is also attached to this report (rc f.
J. /\.).

During the interview with Mr. Kennedy, Mr. Kennedy stated he was trying to remember
the name of the girl who had later come through the 180 House who Mr. Kennedy said
knew the· men who were responsible for killihg Sa.rt:aiJL : · ,. ~ .. : :' · ·~ ;.• . ·•:. ·· .· .: · .. '
           . •        ..   \..            ~         .   .                 •           ..            . -·        ...... ~                 •:           .: • • •                        •           ~              (:. •. - ...                  ., . .               • ...    . .       !' :.      j-•

I askedMr: Kennedy and G8rretnib0ut some: of the Dam.es·offelilale addicts thB.t I knew :
were related to tlie crimirial case, but neither men were able to identify the female, ·
although Mr. Garrett stated he believed the girl came from another half-way house called
7'MA MisSion" in Adington,,TX, the 'Sam.e 'place' Sartain 'W38· origmaiiy tranSferred. to the
180House from (this information is listed on the "card").

Mr. Garrett then gave me the name of Sartain's N.A.rsponsor, who iS Charles Padcs and is
the owner of Abilene Foundation in Abilene~ TX.' ·• ·
                 .                                                . . '       .:                    .;' ...... ·.~.                                   I:.:.                      ,·               ·, .·,                 .         ~·                       ~~             .. -~... ·._               ...           •.

I ag8in asked both men· if they remembered w1iat th~· girl looked like' who·knew the
all~ed murders of Sartain, but neither men were able to remember her. Mr. Kennedy
advised that in the last year, the 180 House has had approximately 400 individuals
processed in and out and ifwa8 hard fQr him tO remeQ:lber all of them~ . · ·
                                                            '. ·--~\ ·,-;.                             .. ....;, ·~ '.'·,_ •'.! : ~                                                                                            ·. ·~               .    !       ~· -~·

Mr. Garrett then assisted me further by·.c811iiJ.g Sartafu~s N.A. sponsor, Mr. Parks, who
was out of the office. Mr. Park's office phone# is 325-673-7899 and his secretary gave
me (via Mr. Garrett) Mr. Parks' cell phone#, whichis 325-660-0638. Mr:,Garrett told.
me he believes Mr. ParlCs has·Iittle mowledge·ofSartain: ;. · ·
                                                    :       • •           •                ~-   • •• •                  ;• •         "                --~                ••               • ...       '        '.-                                     ,. t . . ".                · .• _.:                                 • '   '


A photograph (ref. .LB. J was takeri of this I9Cation:and the·inteivjew· was concluded.· ._,,_..
          (·    · ~-· ·-·.-""~ ~ . ~·.·.:.. :_ :; ..:c~~ t;:. ~--~ · ~.

                                                                                                                                                       .                 . ·. .
                                                                                                                                                                         .                ~               ' ...                                                                       .;              \     .

                                                                                                    ,·· ;\


                                                                                                                                                                         ~-               ~ ~             • • _.                    ""         :.,       ~'            •     ._}'            ~·       I•        •



                                                                                                           •    ~           ~ ••         ..       ~        .'.       ;           -.               ~        J      • '        • •         .:-   :                    .. .      ~     . ..          .                      '_;

                                                                                  )        . .                                                                                                                                                 '            ..i
                                                                                                                                                                                                                                   . ·'

                                 ..
                                                                  ..          .'                                       .. .,         ,, .                                                                               . \·;·            :              '. •·
                                                                                                                                                                                                                                                                                                                                     •
                                  '   ~       .. :I.":\ :: .. ~::_~ .. ·-;                          ~-~--; .. :. ~~~ ~ :·; ..-:~ /,: ~· ~ .. ~ ···;·                                                                          .. '        ~·· ~-        '       ~    . ''.
                                                        ; .                   .                                                         .: . ..                                                                                           ... .                                         ,,                      · P~i·oi22
Munn. Kelly'/ HC~I26 ~                             •1        I         i,                                      ..
                                                 C~~FWL?·f·!.\L ~:o.:.t=_Ol{.\1:,\T!.Ot\.7''(.H·H;;_!~1~{J;)l (.'T
                                                                                                                    •

                                                                                                                        ~
                                                                                                                             •

                                                                                                                                 '
                                                                                                                                     •

                                                                                                                                     .. .
                                                                                                                                              •       '1 '•      ;           •                                                 ~


                                                                                                                                                                                                                                          '. . . . .        .
                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                                     f.•



                                                                                                                            ~            .        . .··


                                                                                                r          ' ··. •          ~                 -·. '                              1 ' ·· ,·
NOVEMBER 03, 2009
                                                                                                                                                                                                                                      .·.
2110AMY LYN,.ABILENE, TX

I then drove to the next linked address which was 2110 Amy Lyn, Abilene, TX, which is
actually the building next to the 180 House.

I contacted Mrs. Tracy Kennedy who is the wife of Mr. Richard Kennedy, owner of the
180 House. Mrs. Kennedy told me that both addresses were the property of the 180
House and she (Mrs. Kennedy) is the Office Manager for the 180 House.

I told Mrs. Kennedy why I was there and asked if she remembered Sartain. Mrs.
Kennedy advised that she did remember Sartain but that her duties at the 180 House
consisted primarily of paperwork and other office duties.

Mrs. Kennedy stated that she did not recognize the photograph I showed her of Sartain
but she did remember his name.

Mrs. Kennedy also stated~ she did not know if Sartain had a girlfriend and did not have
any other information about Sartain. Mrs. Kennedy stated she would not have
remembered'mueh of him unles5 he had been "successful~ wtiiie·afthe 180 House,.·--···:
meaning that he was in control ofhis addiction.

A photograph (ref. -:2.,\.f was'takeri ofthiS Iocaiion"arid tlie inteiview·was concluded: .. ·.
      "                ~             ..                       1               ,! •1                     I       •   • •    •, ~                                   4                           1             , ,   l

                                                                                 '       ~~      :_.                  I    _..-    ·.




                                     ·-
                                          •
                                              ........·.·
                                                   ..' •          ' -,
                                                                   -
                                                                         .1
                                                                              ·~-
                                                                                         ("''
                                                                                         .__
                                                                                                 ••. -
                                                                                                ·- ..
                                                                                                            •: :
                                                                                                                          .~ ~-             ~·   ..·-   ..




                                                                                     .           .
                                                                    .. = . . _. .· ....: .. . ., ,_ ;:.
                                                                                                            -~ ~.            .
                                                                                                                                  ~-
                                                                                                                                                 .
                                                                                                                                             : ...


                                                                                                                    '',:                }
                                                                                                                                                                                                                           .·   ...

                                    ,,    ,'
                                                                                                                                                                                                                                      •·
                           .-   '    ~.   0    •    • .....

                                                                                                                                                                                        . ,.. .           - ~.. ...
                                                                                                                                                                      ..
                                                                                                                                                                                                   \.




                                                              . ~: i ~                                       ... ..... :_
                                                                                                                _
                                                                                                                                                             .,
                                                                                                                                                             ~             ~   .~
                                                                                                                                                                                    .
                                                                                                                                                                                          ~       f • '




                                                                                                                                                                                                                      l     .




                                                                                                                                                                                                                          Page4of22
Mmm, Kelly I HC-09-0126 PC
•
J                                                                                                                                        •




    NOVEMBER 03, 2009


    2234 AMY LYN, ABILENE, TX

    This address is a former half-way house for individuals who are mentally handicapped;
    however, it is no longer in business. There were vehicles in the driveway and I ran the
    license plates, both of which came back to individuals, not the former half-way house,
    which was named "Big Sky".

    Unable to make contact with anyone at this address.

    A photograph (r.::f.     3. :\.)   was taken of this location and the interview was concluded.




                 •   f                                                                            ·,
                                                                            .·   ~   '                 '   .
                                                                                                               ·c
                                                   :~   .; ::.    :   ·..




                                                                                                                    . f,.     '
                                                                                         : .·:.                     . ·.
                                                  !:''    , ...




                                                                                                                                             .,..




                                                                                                                            PageS of22
    Munn. Kelly I HC-09-0126 PC
                                                                                                                                                                                                                                                                                           . ~-
                                                                                                                                                                                                                                                                                                      ...•
NOVEMBER 03, 2009

./FRRV /(ELLYJ.\'TERV!ETY
1758 COLLINS, ABILENE, TX

I drove to 1758 Collins, Abilene, TX, which is another address linked to Sartain and
another man named Kyle Woodard. At one time, it was believed that Sart:a.in, a known
con man, may have been using the alias of Kyle Woodard.

Upon arrival at this address, I observed two vehicles parked in the driveway (front lawn)
and noted both of the Texas license plates on the audio recording in case the information
may be useful in the future.

After knocking on the door of this address, I made contact with a black male who                                                                                                                                                                                                           ,   -;
                                                                                                                                                                                                                                                                                               ....


identified himself as Jerry Kelly.                                                                                                                                                                                                                                                             ·.·

Mr. Kelly told mehe is:rentingthe house and he was also involved in the AAINA
program and is a recovering addict.

Mr. Kelly told.me he has only:lived at this address for approximately a month and a half
and has never heard of Scott Sartain and he also did not recognize the photograph of
Sartain I showed him.~     .            ·: .. ·.'. ~ · · ·'· .· i : .: · · ., ~.· ,.. · ·
                                                                 . '      '     .                      ,·,        .

Mr. Kelly then gave me the·phone nlimber of the owner of the house, who is Santiago
Rodriguez and whose cell phone# is 325-370-6029.
                                       •   _"':1, :~:       ¥.   • •        {I" ..... ~;. : -...·:
                                                                       ::.. ;       •     f        -~,       -.        -.;·:::              ··.:.    ~~         •••   ·~        :      .~:. ~ -~            :·        •      ·:    •   f




I then· asked Mr. Kelly if he has ever heanl'ofKyle Woodard~. Mi. Kelly stated-that he :
has received 80me miill addressed to Kyle Woodard and in fact, produced and showed me
several letters (one AT&T phone-bill) addressed to Kyle Woodard at 1758 Collins,
Abilene, TX:.· Mr: Woodantstated he·has·never ieceived·any mail for·Scori.Saitain.
                    . .       t.:          . '·,        ·..

A photograph (ref. 4.A.) was taken of this location and the interview was concluded.
            '                 •,              •'                        .•      .:,                •',,           ·~                       .~ ~ ~:(                   •        'I                      ·~:   ......       ; ....   ::.:,.''/'                        ·:.\.


                                              .    ..   ~     t. . •




                                                                                                                            .         ~    ·•.      . ..   \_                                                                      .. •': . ._   ~           ~




                                                                               ·. ~.      .                        .' .
                                                                                                              . .....                                             ;        :        ,J,    r   •   '    •




                                                                              . • J                ~         • -            ·.· •• '-


                                                                                                                                                                                                                                   , .. .. . "'.
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                                         ~       '
                                                                                                                                                                                                                                                                       .     ~
                                                                                                                                                                                                                                                                                 ~    ..
                                                                                                                                                                                                                                                                                     -'
                                                                          •   ..- . . .       :·       ...    ;         •       .,.   J~     .1 -.·. ~           ~ .:.              ....                                                   •         ~           . t         •


                          .        .


     .. -       .
Munn, Kelly I HC~l26 PC
                                                                                                                                                                           . '
                                                                                                                                                                            :.~




NOVEMBER03, 2909

SA.\T!AGO RODRK7CEZ INTERViEW
LAUREN ENGENERING & CONSTRUCTION, ABILENE, TX

Mr. Rodriguez is the owner of the "3/4 house" located at 1758 Collins, Abilene, TIC I
received his phone# from Mr. Jerry .Kelly, the current resident of that address. I called
Mr. Rodriguez (recorded) and asked to meet with him at his place of business at Lauren
Engineering & Construction. Mr. Rodriguez agreed to the meeting, so I drove to his
office located at 550 S. 18th St, Abilene, TIC

Upon meeting Mr. Rodriguez, I told him who I was and what I was doing. Mr~
Rodriguez advised me that his house on Collins is a boarding house for recovering
addicts.

I showed Mr. Rodriguez a photograph of Sartain and Mr. Rodriguez immediately stated
he has preViously seen Sartain. Mr. Rodriguez could not remember Sartain's name, but
when I asked if"Scott" sounded familiar, Mr. Rodriguez stated that that was the name of
the mali I showed him a photograph' of, which was in fact, that of Scott Sartain.
                                                              •       • ••       f   -,      ··,'     r                                              ••.••
                                                                                                                                    ·:      '   ••    ;    '   j       ~.    • :..




Mr. Rodriguez told me he remembered Sartain because at one time (later discovered to be
approxiinately Thimksgiving. 2008),'Sartain., laiowri ai that time to. Mr:. ROdriguez only as
~'Scott~, came'to hiS ooardfug hous.e at 1758:co~:Abilene/IX;and wanted tO live at
the.hOuse: ·.          . ..·..~ ~ .: ·: ; -, ·. ·. -~ ·. r~ :~-. •. ~-. ~ . ~ ~ ~ ~ ~:                                    f         .                          :, ' .                ..              '       ':         T ••••



                       ..    .       •..           \.' . .                           ·--~   : . . ·_·;·:   ~       :>     .l :._'               :.             ~~...              • ·"    •   _ ..       ;        ..,    .'   •• ;_.   ".   ~ ~   •




NOTE: Mr. Rodriguez is also ddrUg addict who has spent several years in the
penitentiary. He is proud to be sober for over 9 years and has dedicated his life to
helping other addicts· with theif re'cover.efforts. ·Mr.~Rodriguez goes~to mtJizy ofthe
AAINA meetings in <the Abilirui' area and ass'fsts other (l(}dicts primafily by providing
housing assistance to them. However, before an addict can take residency in any ofthe
"314 houses" or boarding houses, they must.first pass an alcohol & drug test, which is
administered in the"jield by the r~spectitie pro.Perry o-wner: Mr~. Rodriguez does not use"
any type ofdrug, alcohOl, dOes not use profanity mZd seems to biow i:llmost every member
ofthe AAINA circle in the Abilene, TX area.· He:wcis_ a great sozirce ofinformimon                  :
relatedtothisinVestigatiOn. · ... · .. ·:_ ~~~·. ·::~ ... ~.·;::::::.: _:,·~ J /:. · r: ._. . : ••.

When Sartain came to:Mr.'Rodriguez's house on Collins in November 2008, Mr...
Rodriguez offered Sa.rtaili the Iilaildatory·idcehoVdrug field 'test. Mr. Rodri~ told:me
he could smell the "odor of'an alcoholic beverage·e~ttfug from Sa.rtam's person arid that
he know Sartain could not pass the field test.

Mr. Rodriguez stated that at that tiin~, Sartain told him that he was tl.llrsty and. he was
going to walk to the nearBy 7,-ll oonv¢i:rience store to get a'Coke;, and that he (Sartain)
would retwn shortly. However, Sar,tain never return~ tO~ house and Mr. R¢riguez
never administered the field test to him. 'Mr.· R~guez_ tOld me he figured ,Sartain knew
he would not be ableto pass the test, so he l~ft.arul used the 7.-H story as ll cove! story.'

                                                                                                                                                                                                                                       · · ~1or22
Munn, Kelly I HC.®-ol26 Pc                          .                 -.                      . .              .   ,' ;       .         i            ' .           ~   '

                                                   r'!)'XFlOEyn.u:. :;..; f0tt'-:i,~ !li.l~.'\\'ORJ..:,_P:~Ont:_CT'.
                                                                  '          .
                                 :   .... ·   .•
I then asked Mr. Rodriguez if he has ever heard the name "Kyle Woodard", to which Mr.
Rodriguez replied in the affinnative.
Mr; Rodriguez told me that Kyle Woodard is a person who previously lived in the
boarding house on Collins. Mr. Rodriguez confirmed that Kyle Woodard is indeed a real
person and advised that Woodard still lives in the Abilene area.

NOTE: This information confirms that the name "Kyle Woodard" is not an alias that ·
was used by Sartain to gain residency at the Collins house.

Mr. Rodriguez then gained permission from his employer to assist me in loCating and
interviewing Kyle Woodard and other individuals who may be of some assistance
regarding this investigation.

Mr. Rodriguez then stated that he definitely recognizes Sartain's photograph and stated
his name sounded very fami1iar. Mr. Rodriguez alsO Staiedbe believes he has seen
Sartain within the previous 90 days at some of the AAINA meetings.
'   , I    "         '   • ••   •    '   •   ~ .•    ;     "     '1       I •        ~·'     •   ·:..,        r .'\ .. ; "'• •                   ' •                      I      , :" '    .. •          ' ',..,_,                           ,,   ~           .'           •         • •• 1,          ' ,   1' •
          .    '                                                                                                                                                                      .                                                               ~


Mr. Rodriguez wa8 identified as: "Santiago Jimmy Rodriguez, HIM, DOB: 06/30/1960,
address: 3664 Swenso~ Abilerie, TX 79603; cell phone #:.325•370-6029 :· ;. :' ·-,
                                              ~     ,' •       -. "
                                                                            11
                                                                                     , :   • :   "       ,•     i ~ ....~'I       •   ' . .'.'    .,   \ 1!                   .. •'       ~     •        \• .. •:    '.::   -~ •     '< ~ : : .                                f ,-:.· '            ~ ··,

This interview waS conclUded' and Mr. RodrigUez assiSted me in locating Kyle Woodard.
                                                                                                                                       t :.-~.
                                                                                                                         ''
                                                                                                                              •
                                                                                                                                         _.,
                                                                                                                                                        l"
                                                                                                                                                             ... •    · : : •.



                                                                                                               .. '.·     ' ' ~~        .'"      •'    ...    .'


                                                                                                                                                       -                         -'                                         . '·.'           I                    :.           •.,             ··.

                                                           ..                                - ,· •• J ' .•- --. ••• ·.-.-··•• -
                                                                                                                                         .



                                                                                                                                         .... ,,..,
                                                                                                     -                                           .. · ' '             ..
                                                                                                                                                                      '                                                                                                                                     '•:
                                                                      i     .    ~                                      ·,~   .
                                             .., -                                                                ·.'                                                                 ..        ~'   .
                                                                                                                                                                                                             ... ··
                                                                                                                                                                                                                            ~.       •   '    '   ;"""·       •    •   '       ;~:   I     •    :      '    ',




                                                                                                                                                             '       . :      ..      :... ·•   ,,. . , "                     , ' ·,·
                                                                                                                                                                                                                                     ,.
                                                                                                                                                                                                                                                          ~ /~
                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                               ~   r.,/ ., · . : :                 1




                                                                                                                                                                                                                                                                                           Page 8of22
Munn, Kdly I       HC~l26       PC
                                                                                                                ':.   (




NOVEMBER 03, 2009

/\'!IE: W.:dJ.:\E JYOUDARD !XTERf"IE!F
1625 2P St., ABILENE, TX

Mr. Santiago Rodriguez accompanied me during this interview. Upon arrival at this
address, I observed a vehicle parked in the driveway and noted the Texas license plate on
the audio recording in case the information may be useful in the future.

Mr. Rodriguez made first contact with Kyle Woodard and introduced me to Mr.
WOodard

I explained to Mr. Woodard who I was and what I was doing. Mr. Woodard told me he
lived at the house on Collins from May 2009 through July 2009 and he moved into his
current house on August 01,2009. Mr. Woodard then identified himself as Kyle Wayne
Woodard, WIM, 02/24/1961, phone#: 325-670-0315.

After I showed Mr. Woodard a photograph of Sartain, Mr. Woodard stated he has never
seen
  .
     or heard of Sartain nor. did he recognize Sartain's tattoos.
                       ~                              .'




Mr. Woodard and Rodriguez stated there are approximately ten "1/2-way" houses in the
Abilene area. Some of those include "Living·Free": ~Door.' and the ''Hope Group".
Mi: Woodard appeared to·be believable.~ >.:i:. ;,·J' ·.- ·. ·' :·... . -- · :.. ·. · .. ·
                .... ~         .~.  ;· ~  ~~-,~: ..... .-:;-{·~·:·.~·~..~...~~::.~_·:.

The interview was concluded.
                              -....
                       ·.- '-·-·                                       -· : -:. ~                                                              \.;

     ·· .. ·.

                                                                                             . .• : 'f

                                             .. ·
                                             '···.             .   .   . . >"         ~. ~:      :· ' . :.: ;. J ' .. 'Jf . : . . ' ': ·. ;- ~ . . . ' . ) _i                         .•        ~ ::

                            ..
                ' : :~ r'    'I   .'   ~ ~        :   ~~     .~ ~ "~       -::      ~.t ~ ~' ~   j :•   ~~~   :! '_t5,



                                                                                                                                          i ; ·:'. , ·- :i •. .'                           .'               ,
                                                                                                                                                                                                        .....
                       .     '.)
                                                                                                                          ,. r.   - ..;
                                                                                                                                                                       '"'   .       ..         .   ~   \   .   .·

                                                                                                  .....          ')                                      .   ~     .         ~   .
                                                                       .   . ,_,.




                                              .
                                             ,•        '•'




                                                                                                                                                                                          Page9of22
Munn, Kelly I ~126 PC
NOVEMBER 03,2009

.J.. ':,':IES JY. irARC':J>i !:Vn:.R. VJEiY
BEALS DEPT. STORE AT 1220 (1111/auJwn street nanre), ABILENE, TX

Mr. Waruta stated he may have seen Sartain in approximately November 2008, but Mr.
Waruta is not 1000/o positive of that This interview produced no leads.

Interview was concluded .




                                .•   ~'   ~ . ~ ..       .1 ~             •       •   f       '




                                                     I    .• ,~~ ..
                                                                      .
                                                                          1! • ·•. .
                                                                              ~           .
                                                                                      :.. .
                                                                                              --
                                                                                                   .- . :   ~   .   \




                                                                                                                                     Page 10of22
Mllllll. KdJy I HC-09-0126 PC
                                          CO'f'iDOTIAL                                !:\FOl~\1.\TlOX!WORK              PROiJI.'CT
 NOVEMBER 03,2009
                                                                                                                                          '
  Mr. Rodriguez also accompanied me to 433 Reading, Abilene, TX {Jubilee House),
  which is another half-way house like the 180 House. I spoke with several individuals at
. this location. There is only one audio recording for each of the individuals listed at this
 address.

 SHELBY.Li,\JES'JOXES "Si(!P .. LVTERVJEI.V
 JUBILEE HOUSE, 433 READING, ABILENE, TX

 Upon anival at this location , I first made contact with a man who identified himself as
 Shelby James Jones "Skip", WIM, 04/04/1952. Mr. Jones is a recovering addict who
 lives at this location (Jubilee House). Mr. Jones stated he is not from the Abilene, TX
 area and has only lived there for approximately 3 months. He is originally from Snyder,
 TX.

 I showed Mr. Jones aphotograph of Sartain and he sta~·~artairi.l6okeo faiililiar and he
 believed he has seen Sartain at the downtown bus station within the last two weeks. Mr.
 Jones stated he was certain that he has seeri Sarta.fu at the. CityLink bus station located at
 2"d Street and Sycamore iii Abilerie, TX~ :Mr. Jones stated a lot of homeless people and·
 drug abuser hang out arorind that bus stop and he. belieVes he· saw Sartain in that area
 hariging out where smoking is permitted, across the street from the bus stop.

 NOTE: This is the first oftwo indejJeiu:lent 'individuals I interviewed who stated they
 have ·seen.Scirtain at the CitjiLink lius siop at ihe-'eiact same location at the exact same
 time.
                                                                                                       '                      #       -        •        '
                                                                                                               .--            _·!..                          • .             ,··                t              ••



                                         ~I        ·:•        :;,•;         ',        •,                       ••
                                                                                                                          0
                                                                                                                              ,~ 0 , :'#•                            i      ~~-.                ,··:,,,                                                              .   . .        ~        .       ''           ·.           .     '\
                                                                                                                                                                                                                                                                                                                                     . ..• ~
                                                                                                                                                                                                                                                                                                                                                ~-
                                                                                                                                                                                                                                                                                                                                                        .'
                               ••   1·,       ••••
                                                                 . ...            :             -~         :     :•. _·:                  ... ; - -~                      .....        ~~ _:. ~                . -
                                                                                                                                                                                 .. · ..        ;            ... ·.                  ',.;.,           .-: .....                                                                                              .•   ;.1




                                         ;   ....                      •·_,1_.
                                                                                      .,
                                                                                      :I •                                        .. ...                       ' . .
                                                                                                                                                              •,                       ...          - .·.                                     .·~..:- ···  .
                                                                                                                                                                                                                                                      . •. ~
                                                                     • ·'   .....          '           .'            ·~           '       •• •              ~ ~'   ' •       f         •                                                                                   ••            '       :            •            •       ~           •••




                                                                                                                                                   I           :     ••    '~-         :·       '        :•.• ,                 '        '•                                                                                                    • :·'


                                                                                                                                      '       ••                      ~-          .:        :       t          .'          .l       rl    •
                                                                                                                                                                                                                                                                                r       l•           .'
                                                                              '        T        >          0                                                         0•0                    0..,,              0
                                                                                                                                                                                                                                                                                                                                   ,·
                                     •        ·:    j
                                                                                                                                                                                                                                    ..   ' ~              .
                                                                                                                                                                                                                                                                                                          .        ·-
                                                                                    ••                \1

                                                                                                      '·.                                                                                                                  ' ,_ ~        ..       '   :       '
                                                                                                                                                                                                                                                                                ~   '                ,· t .            •




                                                                                           ,,                   •                                      ..• r• • ·~· ..i.                                 -:-          .'    \,.               :   • "'.           ' • ·:


                                                         .'     i.                     '            •-:'             ..                                       •':'         ... ~ ' f                    }·         .. ·, '. •                 • ' .
                                                                                                                                                                                                                                                                                                      '   •   I~               '',     •   •




                                                                                                                                                                                                                                                                                                                                                       Page 11 of22
 Munn, Kelly I HC-09-0126 PC
NOVEMBER 03, 2009
;··.:; :\'ESS'..tl L !AN BR0 i·VN I\TERVJE W
JUBILEE HOUSE, 433 READING, ABILENE, TX.

Another resident of the Jubilee House then walked outside and asked to see the
photograph of Sartain. That person's name is Vanessa Lynn Brown, B/F, DOB:
03/21/1965.

Mr. Brown immediately recognized the photograph of Sartain and stated she had only
been living in the Abilene area for approximately one year.

Ms. Brown stated she may have seen Sartain at the "Loving Care Ministry", which is a
local organization that feeds and provides clothing aDd medical assistance for homeless
people.

Ms. Brown then stated that she "really believes" she saw Sartain at the "Hope Group"
withfu the last 14 months. When I asked Ms. Jones if she remembered Sartain's tattoos,
Ms; Jones stated '~I remember seeing him, like, I remember him ... honestly,ldo". Ms.
Jones alsci stated "heally believeThave seen liliD. at aNA meeting".

                                . ,,
     .   I




                                                                                                                                                                                                                        ..,    .            ....            "'           .
                                                                                       '::.                                                                                                               ; : ..:· ~ .. f. '• ~ ". .        J.' : ~- ...... ' ,· ;             •


                                 . .
                                      ~
                                          '
                                          !,; .. ...
                                                            ~       '
                                                                . .••
                                                                           .
                                                                           ~
                                                                               .                                  ... "           ..   .....,    . ·....
                                                                                                                                                   '      ;    ~       ..

                                                                                                                                                                                                           ..                                          -;   .
                                                                                                                                                                                :,..     '   ...: . -                                                  '                 ...
                                                                           .                                                                                                  .. . '
                                                                                                                                                                           . . . . ·. . ·:.:
                                                                                              ..· . -
                                                                                                                                                                                                                ~
                                                                        , _,..
                                                                                                                                                                                                                ~ .
                                                                                      .                 -...·                                                                                }




                               •· ~       • r- i                  .~ ' '       • "        '    "
                                                                                                           - •• _j
                                                                                                                             ...
                                      ~
                                                                                       -
                                                                                     ~:''                       ,·~        I,~.....    ·:<' ::-;· ,' :·· ; , :.· ...
                                               _', :·                      :· •               ·;'.'".       •                                                                                                             'r       '.•.
                                                                                                                                                                                                                                       ·.          '
                                                                                                                      •'
                                                                                                                              . ....   ~
                                                                                                                               .........        .. . ..       • :
                                                                                                                                                                    _.·,
                                                                                                                                                                            . t . ~ -.
                                                                                                                                                                                             ... .                             t.,..   ,>    .'        •'        I   ,    '    .....
                          '
                                       . · ,..
                              .. · ......·.
                                                       ..                                                                                                                   '      ..   ('       ..
                                                                                                                                                                                                      ..........
                                                                                                                                                                                                        ' ~




                                                                                                                                                                                                                                                                 Page l2of22
MuDD, Kelly I HC~l26 PC
NOVEMBER 03, 2009
PtTTYAL1RKHA/d iXTLRVfEW
JUBILEE HOUSE, 433 READING, ABILENE, TX

I was then introduced to one of the owners of the Jubilee House, Mrs. Patty Markham.

When I showed Sartain's Picture to Mrs. Markham, she stated "Ob, I know him. What
did he do this time?"

I explained that Sartain is a missing person and I was attempting to locate him. Mrs.
Markham without a doubt recognized Sartain.

I spent a lot of time with Mrs. Markham as she made several phone calls to other
individuals who may have information regarding Sartain's whereabouts.

Mrs. Markham stated she has not seen Sartain in over one year and she told me several
stories involvii)g Sartain, such as:            ,
- Sartain was nmning with a man with a street name of"Scary Larry" and "Tattoo
     Raym(>nd", who had ahouse ·on Orailge St. in Abilene, TX.

-    At one time, "Tattoo·Raymond" was be8ien by hiS wife with:a·shovei·aJid Sartain
     was with "Tattoo Raymond" at that time. (fhis information can be used in order to
     ascertain infonruition iegarding 'tlie identitY of"Tattoo Ricnaro"; and "SCary Laiiy".
            .       .   .   ..
-    aarta.in had previously stolen some dope from "Tattoo Raymond" and "Tattoo
   . Raymond". was ·angiy abOut it.: '~attoo· Raymond" went around Abilene looking for
     Sartain and telling other people, mclUding Mrs. Markham, that he "Tattoo Raymond"
     was going to kill Sartain if he found him.
          . .·                      .·.~.... ·.: ·_·.,; :.:··_,;~ ;~~ :_·: ~ ~ ,:· \._. . . . . .-. ::.·..~: -~.
                                      ~   •    1        , •.
                                                                                                                                                        _       ';-
         '•· ' :                 '1   ••           ..          •;



At friui1e 16:15 oftbe'audiorecordfug, th~follo~·canverSation'was'recorded:

FRANKUM:                      · . On a·scate of 1·tOJO,:how sure are you thatyoureeognize him.;
                                                                                                                                                                                                             ~

MARKHAM:                                                                                                                                            ~            -~
                                                                                                                                                                                                                  •    r


                                          100%..                                                                                        '       '           :         '• •             •       {       I




FRANKUM:                                  Ok. you're all the way in on it then?
                                                                                                                                                                                                           ...   ,~;




MARKHAM:                     . · Yea ·                                             ·.
                                                                                       ~
                                                                                                   (
                                                                                                   ' \ o'
                                                                                                                     ,•
                                                                                                                     '·'       r'       - '•
                                                                                                                                                    .             '
                                                                                                                                                                      '
                                                                                                                                                                          •
                                                                                                                                                                              .'
                                                                                                                                                                              ~
                                                                                                                                                                                           .   ~   I
                                                                                                                                                                                                                           ...   ;   .!.   ..




FRANKUM:
                                                                              . _~ .           -~' ~-1:         . -. _; .·                                                        ·~       -:... ·.. :
MARKHAM··                             Yea, I mean, 1 know I'v~ seen·him .... ·
                                                         .: '.            ~     I • ..
                                   -·                                                          ~         _,
FRANKUM:                    :. ·.· -I'm not ttyirig to beat a dead horse,ljustwant to m8ke sure were
                                      real clear, are you that sure th8t you haveseenbim Within a year?
                                         --.: ·..       ·...    ·.  -   .. .      ·: i:' ~ ·. : . . .. ;
                                                                                           •    ....   '


                                                                                                           \'
                                                                                                                 •         h


                                                                                                                          -~
                                                                                                                                    ~       •




MARHKAM:                              Yes.
                                                    ;·         .·.

                                                                                                                                                                                                                             Page 13 of22
MUIID, Kelly /H~I26 PC

                                          \ .. '         \     .     .'
.•


     FRANKUM:                           Oh. Ok.

     During the interview, Mrs. Markham also stated that she knew Sartain was a member of a
     white supremacy group called "AB" (Arian Brotherhood). I know this information to be
     a fact

     Mrs. Markham also told me Sartain was friends with and hung around with a man named
     Ken Orr and his wife/girlfriend Angie Jackson, who she believed was currently living at
     the Royal Inn Motel in Abilene, TX and who may have seen Sartain more recently than
     her.




                                                                                                                                                                                                          •   •'   '   ••• !   ~        ·_       •   <




                                                                   .~       '' '        ·._. •   '•·       ~• ~ '·~,
                                                                                                                •             •'   ~'   •      •   ~.~ ~              ::   I     •      •    1_                                                                         .
                                                                                                                                                                                                                                                                    ·:~ ·




                                                                               .   '        .. ·'      .
                                                                                                                                                                                .•
                                                                                                                                                                                                  .   ,       .        .       ,


                                         .   ~ .      ..
                                                           . -..   /~                                          •.• -·•l_.     ~~-~-:·.:~           _:\ ....   '"-.~-/          .'•-:.       -~ ·._~..-....: -~·/.·_:.:- ·.'"~;.' _r~<.·,._·f _-ii_
                                              ..
                                        . .      ..                     '     ·:       ,;    • • •         •   ~.   )   .••   ~-:.      ....   •• • .....     . ·--   •    .: •         ~~    - •• : 'i. ..        • • •••         ~-        -           -   • J




                                                                                                                                                                                                                                                              Page 14of22
     Munn, .t(elly I HC.{)9..0 126 PC
NOVEMBER 03, 2009
CHARLES A. AdCBETH iNTERVIEW
JUBILEE HOUSE, 433 READING, ABILENE, TX

At ti·u~:e 25:44 of the audio recording, Mr. Charles A. McBeth entered the office where I
was interviewing Mrs. Markham. When I showed Sartain's photograph to Mr. McBeth,
he immediately recognized Sartain but sated he had not seen him for 3-4 years.

This interview was very productive and led me to Ken Orr and Angie Jackson, who I
wanted to make contact with. Mr. Rodriguez told me he knew a lady named "Penny"
who hung out with Ken Orr and may be able to put me in contact with Mr. Orr.

These interviews were concluded.

NOTE: After these interviews, I drqfted a "wanted" flier ri·ef 5.A.) and had them
printed at Office .Max
                   .
                       in. Abilene, TX. Mrs. Youngquist authorized this purchase.
                           .           ~




           - \,.                     1 ':        .: ' / :             ~ .           .~       j'



                                            1.     •   .'·"•        •·•




                                ..     t




                                                                     1,      • •.       -    -~~·.:.:   •   :::   ·,   L ..... ·.   ~-- :~.·-   '; ..   ; .·:       . : •.---.
                                                                                                                                                                .      (         ..


                                                 • ··· ._1 • .":'           __tl




                       .   -~                    .: ·~ '•'                          ·:·· F
                   (
                                                               .:         ·. ~     --       ··-




                                                                                                                                                                                      Page 15of22
Muon, Kdly I HC-09-0126 PC
                                                                                                                  \            '1.




NOVEMBER 03, 2009
JACK FRAZIER li'vTERV!EH-.
3664 SWENSON, ABILENE, TX (SIIIIIillgo Rodriguez's house).

In an attempt to locate and contact Ken Orr and Angie Jackson, multiple contact's were
initiated, one with Mr. Jack Frazier.

Mr. Frazier~ who is in the AAJNA program, stated he has seen Sartain's face but he does
not remember when it was.

I explained to Mr. Frazier and Rodriguez that I wanted to contact Ken Orr and Angie
Jackson, so they took me (I followed them) to another location around the comer from
Mr. Rodriguez's bouse. They told me that a woman named "Penny" would be able to
help locate Ken Orr.



                                                   ..   ,. ,-.                                                 ;-".r         _.v ,"•.,
                                                          '        .                                                                 ..~t   .•
                                                                                                                                                                    '       •'   ••     .i




                             ::   ~   • 1., :. :   - ••••       :... ,•       ·;'.:   -~~'       :
                                                                                                                                                                                             . ..-, .. ,...
                                                                                                                                                                                         .. ;"•'.:
                                                                                                                                                                                              ·~,.·
                                                                                                                                                                                                              -
                                                                                                                                                                                                              ....
                                                                                                                                                                                                                     ;-


                          ," ). -. ·- •. _:;. ·:!_ ~


                           .;. . . ~· ! .'. : ;          • '-




                                                                              -·          ., .•                "....                 ...         ~v •·-    .......          H"   ....
                                                                          ~    "-· i.                '. '             •, .           . .:: ~ '             .., '. ,. :.




                                                                                      '      ;        ~.   '    . ,; _   ... -    -~                :".-. ..   \-       ~

                  .. :\




                                                                                                                                                                                                                     Page 16of22
Mmm. Kelly I HC~I26 PC
                                        t:0:\1-'IOE.\TJAL                     l'FOK\1.\TiO~:·WoRJ..: PHOD~=CT
NOVEMBER 03.2009
PEN.\:YSlJE CULH'ELL !NTERJ"JD'i-.
2202 HUCKLEBERY LN., ABILENE, TX

Upon arrival at 2202 Huckleberry Ln., Abilene, TX, I was told "Penny" was not currently
at the location and I was introduced to "Casey" (W/M), who lives at the address.

Casey stated he did not recognize Sartain and had never met him, but he sent "Penny" a
text message asking her to return to the location and meet with me.

At t't·ame 16:50 on the audio recording, Penny Sue Culwell (W/F, DOB: 09/26/1963)
arrived at this location. Ms. Culwell immediately recognized Sartain's photograph but
said she did not know his name.

Ms. Culwell was trying to remember where she had seen Sartain, when she finally
realiZed she had Seen ~artain with Ken Orr and Angie Jackson (at this point in the
interview, no one had mentioned that I was attempting to make contact with Ken Orr or
Angie Jackson, so I believed her:staiem.ent to be true).
           •   •    ,.   ''   •••   :                      ".    •.   ·,       ...    ,·;:               ;·         1'

                                    .       -   ...   ...        .. . .                          ~       ..     ~




Ms. Culwell (and her daughter "Becky" who was with her during the interview) both tOld
me they iemembeied 'seeing Sartain at the ·RoyaVIiin Motel, b8nging:around the'. ' · ···: :· ·;:
swimming pool With Keri Orr and AngitDackSOii i.D.AUguSt-2009; · · ::.: ~ ·' ·: ·....

Ms. Culwell theri agreed to introduce nie to Ken Orr and Angie JackSon at the Royal Inn
Motel. Ms. Culwell's phone# is 325:..267-t:120,·address:· 61'01 S. ·7rh St., Abilene, TX.

                                        .   ,•'
                                                                                                                                                                                                                  J
                                                                                                                                                                                                                      .. .
                                                                                                                                                                                                                       '       •
                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                             ~            -·~ ~ ._·.·~:.:.                                      ,.::.             1~•
                                                                                                                                                                                                                                                                                                                     . f,
                                                                                                                                                                                                                                                                                                                    .·        .
                                                                                                                                                                                                                                                                                                                                    •.••
                                                                                                                                                                                                                                                                                                                                        ..
      ..

                                                                                       '     •       -        • t             • '              :. ; · )         •       -                      '       . ·:.          ~ ..


                                                                                                                                                                                                                                                                                                       .   l         •.




                                                                                     • '             .. • ,:.• \                         '~:.'        ·, ,·' ••"·'.• '',., >,··                    •          '                                            •                                                                            < .,•   ~
                                                                                                                                                                                                                                                      ~               '~                                                      . . ~ ~. • ·.~
                                                                                                                                                                                                                                                                t     ''         ''   •   •        '           ')    .I            I<
                                                                           :         .._)            -                   -·               -                                                                                            ·..       '·       :.    j.         ·•.        -.                   J)             •
                                                                                           f .           . .:·r               .. ,         t      .         •       .~ . • • .' ~          ,            I :           -    ~       :     •            ~·                  ••   ~ , - ~~       ••   -~.' ~:
                                                                                                                     -. .           .~                              ;       .,



                                                                                                               ~·, #~·.I                                            -.           0    '\




                                                      t·        : .:. ·:.:; ... ·: ·. ~·. :' : :j ::~ ...·.. ·~- -~=                                                                 . ·. '                       ! .~~ .                                       ,    -·
                                                                                                                                                                                                                                                               ._.. . . . .J .
                                                                                                                                                                                                                                                                                      ' . ' ·,"                      ~




                                                                                                                                                                                                                                                                                                                      Page 17 of22
Munn. Kelly I HC-09-0126 PC
NOVEMBER 03, 2009

KE.\':\EJH RA.Y ORR l;\IERViDV
/L\'i:.?JE DAIYN.JACKSON I:VTEXI'!Ei'V
ROYAL INN MOTEL, ABILENE, TX

Upon arrival at the Royal Inn Mote4 Ms. Penny Culwell advised she believed Ken Orr
and Angie Jackson were staying in room #233 or 232; however, no one answered the
door at either room.

NOTE: The Royal Inn Motel is a "dope motel" and is typically inhabited by homeless
individuals and is a place commonly used to transfer drugs and engage in prostitution
activities.

Contact was finally made with Kenneth Ray Orr, WIM, DOB: 03/20/1971 and Angie
Dawn Jackson,
           . .
               W/F,. 06117/1973.
                                       ..
Ms. Jackson immediately became adjacent and verbally aggressive towards me. At one
poiilt she asked if I thought she was acting paranoid I said yes. Mr. Orr was calm and
polite .throughout the interview and
                                  . .
                                      did. everything he could to control Ms. Jackson.       ~         .•

                                                                                             . . ...
NOTE: Mr. Orr and Ms. Jackson are both drifters and drug addicts. Both have been in
and out ofprison and Mr. :Orf is a"lnirlizbir:ofa white· silpremacy.groUp' Called "AC~'. :
(Afian Circle):. Neither Mr.~· On-nor Ms. Jackson.lnitiilily wantedtocooperate with me,
but I WaS eventually successful in gaining information from them regarding Sartain.

At frarne~1:52 oftlie audio reeo~.lvf.r. Orr,Jdentified;"TattcioRaymond''..a8Rayinond
Snyder~ and'then ~·"butl:didn) tell you.that~.'::. Mr. Prr·adVised·Jl1e tbat.~eary · ;
Larry" was possibly deceased.

Mr. orr told me that Sartain's photograph I9riked familiar but he (Mt: orr)wouldn'~ttell
me when or .where he·bad        Sartain.                   seen
Then I mentioned that Sartain'had reportedly 6een ·~at the Royal Inn Motel at the
swimmingj)ooi.··..       ... ~· ... ·~:~: '·. :....~:~.1:;,··: ..... , j ·. ·: •. . . ;•.. :                                                                                                                                                                                                             .

               .       -                                                                                                         .
At ii·ame 6:10 of the audio recording, Mr. Orr stated that he did recognize Sartain but said
that he· (Sartain) did riot run with the saine 'grol:IP as him and then said that S8rtain'was i :
"AB". .(Ari"anBrotherh;...:..~)·.
                          uuu. •. ..                         . ,.:. · . ~..
                                        · ·. . '-. . .·. ..· ..             ·· · · · ··\ · · · ., ... -                              ~              ~           ~         ...#   ~       ;   •   ...     •   ·-~.         •••        •    -·           •       •        ~-       •           ~


.
           •
           •   '
                 .
                   I
                           ¥   I
                                   .
                                               •   :. •    :   ~.    '       •    l    •• • • •    .t,           • ..,,   I   :< .       ~:   ·"I'       .: '   •:   '~
                                                                                                                                                                                     0
                                                                                                                                                                                         ~/      \   •   •   /   •, I 1
                                                                                                                                                                                                                                                                        '    :       '.,   _..,.l,   I



At f1:~;;,me 8:·i0 of the audio·reeording~ I~ld;Mr. Ort·and Ms: Jackso~ that 8.aftain had
been seen hanging around the swimming pool at the motel. Immediately, Mr. Orr stated
that. Sartain Was the man :who.werit tg "Merkle" 'with "Kim",, who· has a kid they· called .~
~Bubba" who was ·apptoXimately..8-10 years old''. ~J::··. c~"·- <"/ '- < .~~ . . :·.._
                                                                                     . ·::._ :·;.i
                                                          -.        .• ':




                                            -~ .                         <        ..

                                                               '             ..            ~-     .,    . ,• '

                                                                    .                                       .,                                                                                                                                                                   . ... ·~..18of22
Mum, Kcny I HC-09-0Ji6 PC                                                                                          .                                                                             .
                                                           '                                                       .
                                                                                       -.         ,;                                            '       ..                                                       .    •         .·   •}        .   I       .       ._

                                                                             COYFH)!~:'\Tt\L ir\FOt6•1·\ l"iOS.'WO:t~ <'l~ODl:C.'T




                                                                                          r~··.             ~ ...... ~~ · . .i ,· : .•: .• • ·-:                                             i·..: <> -.~            ~' ~~- ··.~_.:.               ·... ·.
Mr. Orr twice stated that he had seen Sartain at the pool "four months ago" (August
2009) at the pool. ·Mr. Orr stated that Sartain was drinking with a "big dude" at the pool.
Mr. Orr remembered the multiple tattoos on S~'s body.
NOVEMBER 03, 2009

kR!S!.T /iiAkJE .-\.iCC LL\DO/\' liYTERi-'7EIV
ROYAL INN MOTEL, ABILENE, TX

Kristy Marie McClendon, W/F, DOB: 01123//1981 is a night clerk at the Royal Inn Motel
in Abilene, TX.

Ms. McClendon stated she may recognize the photograph of Scott Sartain. She looked
through all ofher records (Royal Inn Motel guest lists) to see if Sartain had ever stayed at
the Royal Inn Motel. She was not able to locate any record with his name on it.

Ms. McClendon stated that a lot of times, a church or other party will pay for a homeless
person's stay:at the·'motel,       and
                                in that event; the· motel liSts the church or other· ~ . '
orgariizations name, inStead oftlicfhom:eless~pei'S<>n's iuim:e aS the gUest. ~ .·' : .>. '.: '
                                        •.·       .                                                                                  ·.                       -               '          .               '



~- McClendon ~that she is 60% positive she has seen Sartain in the past, but she
was not sure when. I was allowed to leave some of the wanted posters at the motel.
                                    :   •     /       :   .,       •        /           .'.               •       •          !   '




A photograph i)"~f. '6 .J\.) was takeii of this location and the interview was concluded.

As the 1:ecording continued,.I w8lkOO tci the motel bar attached. to the Roy&: Imi Office in.
an atteinpt tO lOcate information regarding Sartain.

                                                                           ..                                           ·.·          '.'
                                                                                                                                          .t.''
                                                                                                                                                         .            •·
                                                                                                                                                                                  •••.
                                                                                                                                                                                                                            '    : . -~                    ·~                '    ....                                       •      •   . 1


                                                                   •.                       "'            I
                                                                                                                                                  .;.             •    -~           1          •




                                                                           ·'•     ,... '                                                                ,             .,:               ••              ,
                                                                                                                                                                                                                 ..         ''
                                                                                                                                                                                                                        '1'•.1                'I
                                                                                                                                                                                                                                                       .     ',,'
                                                                                                                                                                                                                                                                         . ..

                                                           .                • •         '        f,       •       -:.        ·:             •   ·~      ••   ~;~           .-...         ''':;           ... • :    : .; •                                 '. :. ;· -->' ,;                           j_'           !   1.




                                                               '       !          ..•       ~-        •       -          •           •     •.     ,. :.               -~      ... -      •••       -:.   :   ;     ••       ;~       • (     ~--           ...       '   -       ;_"     :~   -   -         •            i.'            . _:
                              • ~ : ~... ·1                                                           :. .-.             :·-~-            ·.-.. :_           ••        ,;"4       t·_    :4. ',. -~ ·· .. ·. -~ ~ .~:r_,·,.:_ '] ~· :_ :. r~ ·t-. ~ .·~,




                                                                                                                                                                                                                                                       1
                                                                                        . • ·:                                   ~..            • _]                  <~           ,     ~     ·         ~   1          •       •'     •••         I             ,                                1             ,        ,


                                                                   .,
                                                                                  ·.'




                                                                                                                                                                                                                                                                                                                                 Page 19 of22
Munn, Kdly I HC-09..0126 PC
•




    NOVEMBER 03,2009

    LX!TF?v· ··DEE .. n·-EJLER INTERVIEH.
    "MY PLACE BAR" at ROYAL INN MOTEL, ABILENE, TX

    I met with Dawn "Dee" Weiler, W/F, DOB: 02/05/1971, who is a bartender at "My
    Place" Bar at the Royal Inn Motel.

    Ms. Weiler stated she has never seen Sartain but gave me the owner's name (Homer
    Winkle). I left some of the wanted fliers at the bar.

    The interview was concluded.




                                                  .,                 ..
                                    ~

                                    '·.
                                          '   .
                                                  '
                                                           '
                                                           ~   ..    I                                                                    ~ ..l
                                                                                                                                                                :;;        ·'




           -~   '                                     ')   . :' :;

                                                                          ,:"'i - •   .. ., •
                                                                                                -· . .....
                                                                                                           I.       •
                                                                                                                    ;:,'-'
                                                                                                                              :   •   \
                                                                                                                                      ~
                                                                                                                                           ~
                                                                                                                                               ... . ... .
                                                                                                                                               ••   -   .   ~
                                                                                                                                                                      ..
                                                                                          ·~
                                                                                         ·.
                                                                                                 ":;

                                                                                                 -
                                                                                                       "

                                                                                                       ·~       .
                                                                                                                #    • ,.

                                                                                                                        ...   .
                                                  ·.·.




                                                                                                                                                                                Page20of22
    Munn, Kelly I HC.()9.()126 PC
•




    NOVEMBER 04, 2009

    JZ.A!v" E. GREER J.\IERVJET-V
    CITYLINK BUS TERMINAL (2"'D ST. @SYCAMORE), ABILENE, TX

    On November 04, 2009, I interviewed approximately 35 individuals at this location.
    Because these interviews were very short and I was in the area of the bus stop for several
    hours, I did not record each and every interview/contact made.

    However, at t!·ame 0 l :55 of the audio recording, one person who was identified as Juan
    Emanuel Greer,B~ DOB; 01/25/1990, stated that he has ~ SartaiJl at the bus stop "a
    couple of times;' at approxilnately 1-2:00 PM. Mr. Gr~ Stated~ he I3st saw: Sartain two
    weeks prior to this interview (late October 2009) and that Sartaiii   by hfulself.                                                                                                                                      was
    Mr. Greer stated he recognized Sartain's face and tattoos.

    Mr. Gieei stated_hiS phOne# is 325-439-2379 and that his is currently living at the
    Abilene Hotel.            , ....
                                                   . i .,      ~-      ..               . ': ;.

    AqW.ckbaCkground on this iridividtw. reV:wea-th8f;his complete name:isc"Juan
    Emanuel-Antonio Greer", B/M, DOB: 01125/1990, TX ID card# 026159927. Mr. Greer
    is a former 'resident of Waco, TX arufappears to cuirei:ttly. be liomelesS~- -:; ) : •· ->..•
                 .      ,. ..                •     s                                           'l    ,:·                    <r         ~. '~ ~-::          ;    )   ··,   :··     :~._,_ ~·::-:· -~·: ~. ,~/
                                                                                                                                                                                                     ...                  ....,   j :·.              ' •.   ~ ~.... ·~··   :::-.·    :;.~-   • .,   ::


    I left several fliers with Mr. oreer·anq his WfF·c'ompanion:· .<-~-

    A photograph was taken· of tHis location (r~r 7:,_:/\,).'and·.additioDal. inteiVie...VS:were' .'<· .' ;,
    conducted .    ··· -. -~-.:-. ··. ' ·:::, .·.: · .. : .. -~ >':;·'·l.:. · __ ., ··.:- :· ~ : t_ :: • '_.:- ':-.". .i · ·
                                              '        •   r".                            •• ..• ,         •
                                             ...   t •'    •       • ...   '       ~·      •• , • •

                             . :.. . -~
                             :
                                                                                                                                                                                                            ''
                                                                                                                                                                                                                •
                                                                                                                                                                                                                    ~ '       ..
                                                                                                                                                                                                                                  1   ..,.
                                                                                                                                                                                                                                      •·'
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                 .   .. - -
                                                                                                                                                                                                                                                      •   •.. ~        '   '
                                                                                                                                                                                                                                                                    ..... ·-·


    '   ·.. ~-       .. '•

                                                                                                                                                                                                                    ·. 't




                                          ·.. ·




                                                               '           -   '         ...    ,·:            .                 -    "~
                                                                                                                             ...........   ..
                                                                                                                                                . ~   1. '(;. ~     ...
                                                                                                                                                                            "'··
                                                                                                                                                                                  • -
                                                                                                                                                                                          . · ..
                                                                                                                                                                                        ..,. •   •




                                                               .;                       .. . ..' ,._               I   .,              .
                                                                                                                                      \._._:                   ..     '     ._.                  t
                                                                                                                                                                                                           ·.             ; .,
                                                                                                                                                                                                                              .                                                 ,'
                                                                                                                                 ·•
                                                                                                                                                                                                                                                               '




                                                                                                                                                                                                                                                                               Page21 of22
    Muon, Kelly I                HC-o9~126 PC
.   .   •                                                                                                           ,.         I         '      :••              '           '   ;.      -;!




                                                                       INVESTIGATION SYNOPSIS

            I left Abil~ TX on November 04, 2009. During my time in Abilene and immediately
            thereafter, I spoke to Mrs. Youngquist on multiple occasions regarding investigation
            updates and recommendations for additional follow-up activities.

            It is my opinion that additional investigation is immediately needed in the Abilene area,
            including follow-up interviews with listed (and newly identified) individuals, monitoring
            of the bus stop/bus system areas, attending some of the AA/NA meetings, placing a
            "w3nted" ad in the Abilene newspaper, mass distribution of the ''wanted" flier that was
            drafted, attempt to ascertain possible video surveillance from the bus stop in Abilene, and
            follow-up with local law enforcement agencies regarding the identities and activities of
            listed individuals.

            After interviewing so many unrelated individuals who have absolutely no knowledge of
            the events surrounding the AisapJM?8l811~ of Scott.&~ ~d wpo have absolutely no
            incentive to lie or make up stories regarding     reSPective; knOwledge of his                                                             theu
            whereabouts and/or recent sightings, I believe additional immediate follow-up
            inv~n e~orts are~ in ihe A.6ilen~ ~ir~~c:._ ~, :_ -- :·: <'~ ·_ '-' _: · . ,.. : : _. . :: : -__ ·-_ :~
                                                                   ,              ..                     -                     ... ~~:·.-.!~-."·2::::::•:·::~-·:_r\~~                                                     ~--~---                        ~'       ··_ .:.\•:
            If Sartain is alive· and currimtly' in the Abilene!'~ htfmay attempt to flee the area and
            go back into hiding if he catches wind of our attempts to locate him.
                                        •                              ' -        ,,,-   ~    • -        '   •'    • • '           • •   ~   .... .'   ~ :: ~.       •   '   ~                 :     • ••r.   :..,_   •    '    .:        :   • •        ::   '..1;
                      "
            End of Report. : _: :·. ·
                                            .
                                                ,   ~   :   ·-.,
                                                            -            ,   l,          •    .,     ·,           ~. '~_::_... ~.. · : . : .~-'-                         .-t'c· ·:• ,-~. ~1.1- 1..;              I    •   :_,        ,.              •
                                                                                                                                                                                                                                                          , -
                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                               '·-''
            8 pages o'fattachments'include: ... : >',. '-. ·_::: :-!~_.     ·<\·..._. ,- i': '· ':' ;:· : '\:: : -.:·' ;_, ·_.. i:' .: _.- :· . ':.'.
                 1.       _l.A. .. lbe-~card~ frolll-th(r180:House~:··:;;:·~::'-~::. _,~ j_,.._ ,_>.l..:. :'! ·:;.1 ~.::_ .: :.::.:- -.-:. :_ ..-:
             . ·2. ·l.B; ~ Photographof2102Aniy L~·Abil~~,tJx~:; ~.·:.--,_;· --.;:.:· ·. :·_;_ r.-.:·,;,_; '.: -~·f
                 3; _· 2.A. - Photograph of211 0 Amy Lyn, Abilene. TX
                 4. 3.A. -Photograph of2234 Amy Lyn, Abilene, TX
                 5; . 4.A. ·- Pho~graph ofl758 CollinS. Abilene, TX .                 ··                ··              ·,'
                                                                                                                         , .·:

                 6. · S.A.- "Warited"~fliei           · ::: · i· _> , ·;; · : · ·1 ·'. ·. '· • ·• ·/ ~ .. ·: ~ ~· ·: · r .'
               . 7. ·.6.A. .:.PhotogiapbofR.OyaUnnMo~I;Abilen¢, rx:.:.:•·. ·.. ·: ·<>;·_.~L;;:
                 8. · ·. 7.A. -·PhOtograph of Cit}r~inK bu5:termirial; '2~ Sf @ Sycamoie; ·Ab~e, TX

             ~~;L···i ii/o~'h~'1
            ~~den~!;~-·.-:.:/··::
                     .·   ...
                          '
                                  ·Date·.~: -"'~~ ~ :- . ·. _: .. '.\
                                    .                       .··                              :.     ·.       ~.-~~ .. :.~·":.·.:                                 ....            ·.. ~·-       ·......... :.:~·.·
                                                                                                                                                                                                                                                                              . ·,     ·-    '-   (




                              :-.




                                                                   . ~-~ ,·. ~ ':· . . . _~· / >;:··., ·;,                                                                       .v     ~~                                                                                           Page22of22
            MIID!l, Kelly /HC-09-0126 PC. : :· ..
                              .   ..                ...
                                                                                                                               ....                                                   .'
                                                                                                              ~
                                                                                                                           ~

                                                                                                                           ·-··                          '' • •. ·,.             r:'~··· t:~ ·~'    :                                           o'   ' I •. :•        ,~, r    ;; .     '   o'



                                                                                                                                                                                  ,./
N•m~ ~UW 1id~s~~:7s-ir~-~
SS#:          L\ 6'1 :- lo S -                   1 (Q S \                                  DOB:;_YL..:::::::..+--!....1----~--.--
Treatment:.tf\ · f\ ./Yl~<Zt,o;J /Jrftr(J,f()Ji ..
Emergency Contact: -=_)=-.:o__,_t\.:..l.V\~.1\:...l,__~;..;....:.·_J-l,-)><sJx~- \..!,..._:....:__,!...._._:_:::......~_.;;.....!-!!!.,..;::.__:~
                                                                                  .t..::...!.\


 P/0:       rJ /IJ
Vehicle:          Nc f\..J:L                                                                     Ucense #:. _ _ _ _ _ __




\bo.ssl ~[~ 3 z,) 553 _, 2 77 f)f.f,U-::P:('{ 5 z) s- ~e, 1- 'Eo 5J
s c_o-t\- !$" ... c..~l\ ~ (a to5 - l"' '1 5 ...



                                                   CONSENT FORM
 I understand that upon my removal from the 180 property, I have 7 days to make
 cirrangements to have all my personal belongings removed from the property. After the 7
 days are up, then all belongings will become property of the 180 House to be disposed
 as they see fit.: The 7 days begins at the point of relapse or of the rent being past due.

 I also understand that J shall give a 3-day notice upon my leaving the 180 House. If a
 3-day notice is not given, then the remainder of the week's rent will not be refunded, nor
 the $20 deposit.

 I also give permission to have my room and my personal belongings searched at any
 time during my stay at the 180 House, including my vehicle. These searches can be
 P!=!rformed by the Program Director or House Manager, or anyone he choose~ to perform
 this procedure.                               ·                                  iii
. .
t,    •
      ·'
 . ...
-..




         ' ~.   '
~
 I
     .   •~·
...,   .
  •        '   1
•
    ..,   I)
               '
               'fl




                     ~wANTED




                                       ANY INFORMATION
                                                   ABOUT
                                         MJIS§JING PJER§ON
                     SCOTT ANTHONY SARTAIN
                                 );>   41 years old
                                 );>   5'07" to 5'08" tall
                                 );>   160 to 175 lbs.
                                 );>   Blue eyes I Brown hair (or bald)
                                 );>   Multiple tattoos all over body
                                 );>   Is a diabetic
                                 );>   Is a known drug user (primarily amphetamines)
                                 );>   Is known to be homeless sometimes

                     We are interested in talking to anyone who may have
                      information regarding the above missing person.


                         FOR INJFORMATll:ON ILEADKNG TO THE
                            LOCATliON OJF TJH[[§JPERSON~
                         Please contact us for a confidential interview
                               Private Investigator Matt Wallis
                                         469-628-7535
                       .EMAIL: ID.wallis@haloprotectionservices.com
'i
'.'   '